Appeal by the defendant from an amended judgment of the County Court, Orange County (De Rosa, J.), rendered June 26, 2008, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his *1179previous conviction of criminal possession of a controlled substance in the fifth degree and assault in the second degree.
Ordered that the amended judgment is affirmed.
The defendant did not appeal from the original judgment convicting him, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree and assault in the second degree. Therefore, on this appeal from the amended judgment, the defendant is foreclosed from challenging the propriety of the original judgment, including, inter alia, his claim as to the validity of his plea of guilty (see People v Grzywaczewski, 61 AD3d 699 [2009]; People v Trias, 50 AD3d 828 [2008]; People v Kimbrough, 25 AD3d 810 [2006]; People v Walker, 23 AD3d 588 [2005]; People v Augustin, 286 AD2d 442 [2001]; People v Oquendo, 286 AD2d 740 [2001]; People v Riddick, 269 AD2d 472 [2000]).
The defendant’s remaining contentions are unpreserved for appellate review (see People v Green, 54 NY2d 878, 880 [1981]; People v Grzywaczewski, 61 AD3d 699 [2009]; People v Rogers, 45 AD3d 786, 787 [2007]) and, in any event, are without merit. Rivera, J.P., Skelos, Balkin and Leventhal, JJ., concur.